Citation Nr: 1000216	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-15 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cardiovascular 
disease, other than hypertension.

3.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, claimed as secondary to the 
service-connected diabetes mellitus. 

4.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for non-treatment of a fractured tooth at the Hampton 
VA Medical Center on June 14, 2002.

5.  Entitlement to a total disability rating based on 
individual unemployability.

6.  Entitlement to an effective date prior to August 24, 2005 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity. 

7.  Entitlement to an effective date prior to August 24, 2005 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity.

8.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

9.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

10.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity. 

11.  Entitlement to an initial compensable rating for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran; his mother; his sister


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2003, 
September 2003, and March 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
Since that time, the Veteran has moved, and his claims now 
fall under the jurisdiction of the New York, New York RO. 

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in New York in December 
2007 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO jurisdiction over that evidence.  A copy of the hearing 
transcript is associated with the file.

The Board notes that in a separate Board decision in May 
2005, service connection for posttraumatic stress disorder 
(PTSD) was denied.  The Veteran appealed to the Court of 
Appeals for Veterans Claims, which affirmed the Board's 
decision in October 2007.  Although the Veteran then appealed 
the CAVC's decision to the Court of Appeals for the Federal 
Circuit, that court dismissed the appeal as untimely in June 
2008.  Therefore, as the issue of service connection for PTSD 
has been finally adjudicated, it will not be considered in 
the context of the current claim on appeal for service 
connection for an acquired psychiatric disorder. 

The issues of entitlement to service connection for a 
psychiatric disorder and to a total disability rating based 
on individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction. 


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee was first 
manifested many years after the Veteran's service and has not 
been medically related to his service. 

2.  A current diagnosis of cardiovascular disease (apart from 
hypertension, which is already service connected), is not 
demonstrated by the record. 

3.  On June 14, 2002, the Veteran arrived at the Hampton VA 
Medical Center with a fractured tooth, which was examined and 
found to not be related to his service-connected 
disabilities, and therefore ineligible for clinical 
treatment.  He left the VA facility and was treated by a 
private dentist, who put a cap on the tooth.

4.  The Veteran incurred no additional disability as a result 
of hospital care, medical or surgical treatment, or 
examination furnished by the Hampton VA Medical Center.

5.  On July 11, 2002, the Veteran submitted an informal 
claim, indicating that his diabetic condition had worsened.  
He specifically stated that he was experiencing tingling and 
numbness in his feet.

6.  The Veteran reported symptoms of tingling and numbness in 
his feet to a treatment provider in May 2003, which was later 
confirmed in a VA examination in August 2005 to be diabetic 
peripheral neuropathy.

7.  Throughout the course of the appeal, the Veteran's 
diabetes mellitus has required a restricted diet, regulated 
activities, and twice daily injections of insulin.

8.  At no point during the relevant appeal period has the 
Veteran's diabetes mellitus required hospitalizations for 
hypoglycemia or ketoacidosis, nor caused the Veteran to seek 
regular treatment from his diabetic care provider twice per 
month or more.

9.  Prior to December 8, 2006, the Veteran's bilateral 
peripheral neuropathy was manifested by mild paralysis, as 
evidenced by the intermittent sensory symptoms of tingling 
and numbness in his lower extremities. 

10.  Since December 8, 2006, the Veteran's bilateral 
peripheral neuropathy has been manifested by severe 
paralysis, as evidenced by significant sensory symptoms of 
constant pain and burning in his lower extremities, absent 
ankle jerk reflexes, absent pedal pulses, and suspected 
atrophy of the calve muscles.

11.  At no point during the appeal has the Veteran's 
bilateral peripheral neuropathy of the lower extremities 
caused complete paralysis.  Specifically, the evidence does 
not demonstrate foot drop with slight droop of first 
phalanges of all toes; a complete lack of dorsiflexion of the 
feet or extension of the proximal phalanges of the toes; 
abduction or adduction abnormalities; or, anesthesia covering 
the entire dorsum of the feet and toes.

12.  At no point during the appeal has the evidence confirmed 
any type of deformity of the Veteran's penis.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not 
incurred or aggravated in the Veteran's active duty service; 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Cardiovascular disease (apart from hypertension) was not 
incurred or aggravated in the Veteran's active duty service, 
nor may it be so presumed; neither is it proximately due to, 
or the result of, his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

3.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for pain and suffering due to the non-
treatment of a fractured tooth are not met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).

4.  The criteria for an effective date of July 11, 2002, and 
no earlier, for the grant of service connection for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.400 (2009).

5.  The criteria for an effective date of July 11, 2002, and 
no earlier, for the grant of service connection for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.400 (2009).

6.  The criteria for a 40 percent rating for diabetes 
mellitus are met for the length of the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2009).

7.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, prior to 
December 8, 2006, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Code 8599-
8521 (2009).

8.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, prior to 
December 8, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.124a, Diagnostic Code 8599-8521 (2009).

9.  The criteria for a 30 percent rating for peripheral 
neuropathy of the right lower extremity are met from December 
8, 2006 forward.  38 U.S.C.A.  §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 
4.124a, Diagnostic Code 8599-8521 (2009).

10.  The criteria for a 30 percent rating for peripheral 
neuropathy of the left lower extremity are met from December 
8, 2006 forward.  38 U.S.C.A.  §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 
4.124a, Diagnostic Code 8599-8521 (2009).

11.  The criteria for a compensable rating for erectile 
dysfunction are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.115b, 
Diagnostic Code 7599-7522 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) of how to substantiate his claims.  Referable to 
his claims involving the heart and the knee, the Veteran was 
provided notice of how to substantiate the original claims 
for service connection in July 2005.  The notice explained 
the relative burdens of VA and the Veteran, relating the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.  

The letter did not inform the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Thus, it must be determined whether in the 
circumstances of this case, a prejudicial error has been 
committed.  Notably, the Veteran was advised properly of the 
threshold requirements of service connection, namely a 
current disability, evidence of an event or injury in 
service, and evidence of a nexus between the two.  He was 
afforded the opportunity to submit evidence on each of those 
elements.  As will be discussed fully below, however, the 
evidence fails to establish the current disability 
requirement for the heart claim, and the nexus requirement 
for the knee claim.  Without these threshold elements having 
been met, service connection must be denied.  Therefore, any 
question as to what rating or effective date is assigned 
after a grant of service connection is moot for these issues.  
The Board finds that the error was not prejudicial to the 
Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the timing of the letter, the Board notes that 
notice was sent after the initial denials of the claims.  
However, throughout the appeal, the Veteran has continually 
sent VA letters of explanation and clarification with regard 
to his contentions, and has submitted evidence pertinent to 
each of his claims.  Despite the notice being late, the AOJ 
did subsequently readjudicate the claims based on all the 
evidence and information in the July 2007 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the Veteran was not precluded from 
participating effectively in the processing of these claims 
and the late notice did not affect the essential fairness of 
the decision. 

Specifically referable to the peripheral neuropathy claims, 
the July 2005 letter provided the notice required for the 
initial claim of service connection for this disability.  
Service connection was subsequently granted, and the Veteran 
appealed both the initial ratings and effective dates 
assigned.  In cases such as this, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  That burden has not been met.  Neither the Veteran 
nor his representative alleges such prejudice in this case.  
Therefore, no further notice is needed.  Regardless, the 
Veteran has continued to submit evidence and argument, and 
waived RO consideration of that evidence.  The Board finds 
that the Veteran has been adequately notified of the 
information and evidence necessary to substantiate his claims 
for a higher initial ratings and earlier effective dates, and 
has not been prejudiced.

The July 2005 notice also informed the Veteran of how to 
substantiate a claim for a higher rating for erectile 
dysfunction, explaining that he must show a worsening of his 
condition.  The letter, as stated above, also covered the 
burdens of evidentiary gathering.  Given the nature of the 
claim, that is, an appeal of the initial rating, the notice 
arrived after that disability rating was established, and 
therefore presents a timing defect.  However, the claim was 
readjudicated after the notice was sent, based on all the 
evidence of record, in the July 2007 SSOC.  Therefore, the 
timing defect is cured and the Veteran has suffered no 
prejudice by the notice given on this claim. 

In conjunction with the Veteran's June 2005 claim for an 
increased rating for diabetes mellitus, an August 2005 notice 
informed him that he must show that his disability had gotten 
worse.  It included a description of evidence that VA would 
provide, and that which he was expected to provide.  It was 
provided prior to the March 2006 rating decision on appeal.  
Therefore, the duty to notify on this claim has been 
satisfied.

The requirements for establishing compensation benefits under 
38 U.S.C.A. § 1151 are fully discussed in the July 2005 
letter as well.  The Veteran was informed of these elements, 
as well as the relative burdens of evidence gathering.  Thus, 
he has received proper notice on this claim.  Although it was 
after the initial denial, it was readjudicated based on all 
of the evidence in July 2007; therefore, the timing error is 
cured.  Thus, the Board finds that the duty to notify has 
been satisfied in each of the claims decided herein.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  This includes records generated in 
connection with the Veteran's successful application for 
Social Security Administration disability benefits.  

In November 2009, the Veteran, through his representative, 
submitted several completed Improved Pension Eligibility 
Verification Reports, along with a statement containing a 
list of medical providers.  This submission was submitted in 
response to an August 2009 VA letter regarding other claims.  
The Veteran's representative requested that VA assist in 
obtaining medical records from those facilities.  The Board 
has carefully reviewed the record, and verified that records 
from the named facilities have already been obtained for the 
dates identified, and are associated with the record.  That 
includes records from VA medical centers in Brooklyn, 
Manhattan, and Hampton, as well as records from the Coney 
Island Hospital and records from the Staten Island University 
Hospital.  Some of the records even exist in duplicate or 
triplicate in the file.  The Veteran listed treatment at the 
Brooklyn VA medical center from 1975 to the present for 
diabetes, high blood pressure, and knee pain.  The record 
contains records from that facility as recent as September 
2007.  Notably, high blood pressure is not on appeal, and the 
Board is granting an increase for the Veteran's diabetes.  
The Veteran also lists treatment at the Coney Island Hospital 
for knee surgery in 1998.  The record contains records from 
that facility for knee surgery in 1993, which is consistent 
with the date provided by the Veteran on an authorization to 
release records from Coney Island Hospital, which was 
received at VA in July 2006.  Thus, it appears that the 
record contains the Coney Island Hospital records identified 
by the Veteran.  In short, there is no indication that there 
are outstanding relevant treatment records that must be 
associated with the claims file before proceeding with 
adjudication - rather, it appears that the record is complete 
for purposes of this appeal.  

Regarding VA examinations, the Veteran was provided with 
examinations for his increased rating claims, which have been 
reviewed by the Board and found to be adequate for rating 
purposes.  In particular, they address the Veteran's symptoms 
in relation to the appropriate rating criteria and provide 
sufficient detail to rate the disabilities.  

With respect to the Veteran's claim for service connection 
for a knee disability, the Board notes that a VA examination 
has not been provided, nor an opinion obtained.  One is not 
necessary in this case.  VA is required to seek an exam and 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4).  

Here, the current medical evidence establishes that the 
Veteran receives treatment for degenerative joint disease of 
the left knee.  His service medical records confirm treatment 
for pain and crepitus of the knee.  The question, therefore, 
remains whether the evidence indicates that there may be an 
association between the two.  Such an indication will be 
found when there is "medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board finds that the evidence does not indicate an 
association between the current disability and the in-service 
treatment.  Specifically, no medical professional has 
suggested such a nexus, nor has the Veteran offered credible 
evidence of a continuity of symptoms since he separated from 
service in 1975.  As will be fully discussed below, the 
medical evidence immediately following service includes 
orthopedic examinations of the Veteran's joints, which are 
all within normal limits.  He made no complaints referable to 
his left knee at those times.  Further, he has not testified 
or otherwise indicated that he has experienced pain or other 
symptoms from the time he was treated in service until now.  
Therefore, without an indication of a possible association, 
VA is not required to afford the Veteran an examination or 
obtain an opinion on the matter. 

Similarly, neither an examination nor an opinion were 
obtained in conjunction with the Veteran's claim for service 
connection for a heart disorder.  In this instance, however, 
the current medical evidence fails to establish a diagnosis 
of a cardiac disease apart from the already service-connected 
hypertension.  Therefore, the threshold requirement under 
38 C.F.R. § 3.159(c)(4) has not been met, and VA is not 
required to provide an examination or obtain an opinion.  

With respect to the Veteran's claim pursuant to 38 U.S.C.A. 
§ 1151, an examination and opinion have not been sought.  
However, the Board finds that the record contains sufficient 
competent medical evidence to decide the claim.  In 
particular, the Veteran has not contended that he has 
suffered additional disability due to the examination which 
he received at VA.  The emergency room records and 
examination report confirm that he arrived at VA with a 
fractured tooth, was examined to confirm that it was not 
affecting his diabetes mellitus, and was released to seek 
treatment at a private dentist.  Subsequent treatment records 
do not show any additional disability from this referral, and 
the Veteran testified before the undersigned that the 
temporary cap placed on his tooth is still in place.  On this 
evidence, there is no basis to find that an additional 
disability has occurred, necessitating an opinion on whether 
there was a relationship to the non-treatment.  In all, the 
duty to assist has been fulfilled.

Service Connection

The Veteran seeks service connection for a left knee 
disability and heart disease. Generally, in order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical, or in certain circumstances, lay 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. § 3.303; 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, heart disease and arthritis) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability benefits.  With specific 
regard to lay evidence, the type of evidence that will 
suffice to demonstrate entitlement to service connection, and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  For example, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding 
nexus, although without describing specific situations, the 
Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the 
determinative issue is etiology.  See id., at 1376-77.  In 
short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Left Knee Disability

The Veteran has testified that while in basic training, he 
injured his left knee on the rifle range, when his drill 
instructor jumped on him while in a crouched position.  He 
further testified that he reported to sick call and was 
treated for torn tendons and swollen knees.  He now contends 
that this injury weakened his knees and made him susceptible 
to later injuries.

The service treatment records include the Veteran's January 
1975 enlistment examination.  At that time, his 
musculoskeletal system was evaluated as normal.  He 
specifically denied having a history of a trick or locked 
knee.  A March 1975 record shows that the Veteran reported to 
sick call with a four day history of swollen knees.  No 
further history was noted.  On exam, he had full range of 
motion and no swelling was appreciated.  He did have slight 
crepitus, and the joint was slightly tender.  The impression 
was noted only as a question mark.  No follow up treatment 
was recorded.  The Veteran's April 1975 physical evaluation 
board proceedings document only his diabetes condition, 
proteinuria, and herpes progenitalis.  The Veteran was 
separated from service in July 1975.  

Post-service records include a September 1975 VA general 
medical examination.  The Veteran's musculoskeletal system 
was examined.  No diseases nor injuries were found.  
Limitation of motion of all joints was ruled out.  His 
orthopedic health was found to be normal.  The Veteran 
underwent an additional general medical examination in 
January 1976, at which time his gait was noted to be normal, 
as was his overall musculoskeletal system.  The next general 
medical examination was slightly more than ten years later in 
September 1986.  He reported having stiff joints, including 
his knees and neck.  During his orthopedic consultation, 
however, he only reported pain in his neck and shoulders.  
The results of his orthopedic examination were noted as 
"within normal limits" with the exception of pain noted in 
his neck.

Outpatient clinical records dated from January 1983 forward 
are notably silent for complaints of left knee problems, 
until September 1992, when the Veteran went to a private 
emergency room and reported that he had tripped and fallen on 
the sidewalk six days prior.  His left knee was noted to be 
swollen and tender, with limited range of motion.  Subsequent 
records confirm that in April 1993, he returned to the 
hospital and gave a history of having tripped and fallen down 
while walking about a year prior.  The examination notes 
indicated that he had been advised in 1992 to have surgery to 
repair what was diagnosed as a patellar tendon rupture; 
however, he had failed to report back to the clinic.  The 
Veteran underwent the recommended surgery in May 1993.  The 
record is complete from the surgery through his 
rehabilitation, and includes a September 1993 x-ray showing 
degenerative arthritis.  

Subsequent outpatient clinical records include a June 2001 
report, in which the Veteran reported feeling numbness in his 
knee, which he attributed to the operation on his knee for a 
ruptured patella.  In February, July, and August 2004, the 
Veteran was treated for pain in his knee, which was noted to 
be status post surgery.   

Referable to the elements of service connection, current 
medical evidence confirms that the Veteran carries a 
diagnosis of arthritis of the left knee.  See May 2006 VA x-
ray report.  Service treatment records confirm an incident in 
service involving the knees.  The remaining question, 
therefore, is whether that treatment is related to his 
current diagnosis.

A continuity of symptoms since the event has not been 
established, given the several examinations accomplished of 
his joints in the years immediately following his service, 
which fail to record any complaints of knee pain.  The first 
such documented instance of pain is in 1986, some 11 years 
after service, and is given without history of trauma.  No 
diagnosis was rendered at the time to account for the pain.  
The next documented treatment of knee pain in consequent to 
the catastrophic injury to the knee in 1993, at which time 
the Veteran begins to receive regular treatment for the left 
knee.

The Board recognizes that the Veteran has hypothesized that 
the pain he experienced in service weakened his knee to the 
point that it made him susceptible to the later injury.  
While he is competent to discuss his symptoms and 
experiences, however, he has attempted to do more than that 
here, namely to provide a medical determination linking two 
distant events, with no supporting information.  He has not 
testified to having continual pain since that time.  Further, 
this is not a case in which there is a total lack of medical 
evidence following service, leaving the Board with only the 
Veteran's lay testimony to consider.  Rather, there is ample 
evidence of orthopedic and general medical examinations 
following service that find fully normal joints.  This 
evidence weighs against the Veteran's hypothesis.  

Also telling is that at no point during treatment for the 
trip and fall injury in 1992 and 1993 does the Veteran 
mention an old injury to his knee, nor symptoms associated 
with such an injury, that may have led to his fall.  When the 
Veteran first raised the issue of obtaining VA compensation 
for his left knee in July 2002, he provided no details as to 
a possible connection.  In a September 2002 statement, 
however, he indicated that the "non-service-connected 
disability the veteran is claiming is arthritic left knee."  
After the February 2003 denial of service connection, the 
Veteran's notice of disagreement appears to refer to a 
disagreement with the rating for the knee condition, as 
opposed to an argument regarding a connection to service.  In 
these circumstances, his testimony regarding a possible 
hypothesis is not credible evidence of a nexus.  The 
competent medical evidence of record weighs against the 
claim.

The Board has considered the provision for presumptive 
service connection for a chronic disease such as arthritis.  
However, to qualify, there must be evidence of the disease to 
a compensable degree within one year of separation from 
service.  In this case, the Veteran separated in 1975.  The 
first documented x-ray evidence of arthritis was in September 
2003, well outside of the one year presumptive period.  
Therefore, presumptive service connection is not warranted. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Although the Veteran was 
seen in service for pain and crepitus in his knees, there is 
no indication of record that it is at all related to the 
currently diagnosed arthritis of the knee.  
Service connection for a left knee disorder must be denied.

Cardiovascular Disease 

When the Veteran initiated his claim in July 2002, he 
referred to it as cardiovascular disease, which he believed 
to be secondary to his diabetes mellitus.  Treatment records 
at that time included a diagnosis of hypertension.  
Therefore, the agency of original jurisdiction developed the 
claim as two separate issues, one for cardiovascular disease 
and one for hypertension.  The February 2003 rating decision 
on appeal denied both claims.  However, during the course of 
the appeal, service connection for hypertension was granted.  
See rating decision, August 2007.  Therefore, the only 
remaining heart claim is for a cardiovascular disease apart 
from hypertension. 

The initial element of service connection is that there be 
medical evidence of a currently diagnosed disability.  The 
extensive record has been reviewed.  The Veteran has on 
several occasions sought emergency treatment for chest pains 
and other heart related symptoms.  Progress notes in October 
2001, for example,  indicate that the Veteran was 
experiencing chest pain.  However, the pain was relieved with 
rest.  An electrocardiogram (EKG) revealed normal sinus 
rhythm.  A follow up appointment in December 2001 noted only 
the Veteran's hypertension. 

In July 2002, the Veteran arrived at the emergency room with 
pressure in his left chest for the prior four days.  He had 
checked his blood pressure at his local pharmacy, found it to 
be 137 over 109, and decided to come to the hospital.  After 
examination, it was noted that he had left chest wall pain 
which was non-cardiac in nature.  

The Veteran underwent a VA examination for hypertension in 
August 2005.  The examiner at that time indicated that there 
was a history which was suspicious of coronary artery 
disease.  A stress test was recommended, but found to be 
contraindicated due to other comorbidities.  Instead, the 
Veteran underwent a "persantine spect cardiololite" test, 
which showed no evidence of ischemia or prior myocardial 
infarction.  The systolic left ventricular was noted to be 
normal.  His ejection fraction and ankle brachial index value 
(ankle to arm systolic blood pressure ratio) were also 
normal.  The diagnosis was "Diabetes Mellitus without 
coronary or peripheral vascular disease."

Most recently, in February 2007, the Veteran reported to the 
emergency room with complaints of heart palpitations since 
that morning, after taking a large dose of his hypoglycemic 
agent.  His chest x-ray, labs, and EKG were all normal; 
however, given his medical and family history, he was 
admitted for observation.  A cardiac catheterization was 
recommended and completed in April 2007.  The results were 
entirely normal.

Although the Veteran has experienced atypical chest pain, he 
has been consistently found to have no heart disease.  The 
Court of Appeals for Veterans Claims has specifically 
disallowed service connection where there is no present 
disability:  "[c]ongress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, service 
connection for a cardiac disease apart from hypertension must 
be denied.  

Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he was refused emergency medical 
treatment in June 2002 at the Hampton VAMC, which was an 
error in judgment tantamount to negligence, and which 
resulted in pain and suffering.  As a preliminary matter, the 
Board notes that in May 2005, it remanded the issue of 
compensation under section 1151 in order to obtain the 
Veteran's complete dental records on file at the VAMC in 
Hampton, Virginia.  The Board also requested that the final 
decision regarding his claim for Class III VA outpatient 
dental treatment be obtained.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Stegall, however, does not require "full" 
compliance or even "strict" compliance with the remand 
directive.  It only requires "substantial compliance."  The 
Court of Appeals for Veterans Claims has routinely affirmed 
Board decisions where it provides an explanation for any 
deviation in its remand instructions.  See e.g., D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).

In this case, it is clear from the record that all available 
records from the Hampton VAMC have been obtained, including 
those pertaining to dental treatment.  There is no 
indication, however, that an effort was made to obtain the 
VAMC's final decision regarding Class III dental treatment.  
That being said, the medical records include an October 2006 
treatment record noting that the Veteran was in receipt of 
Class III dental benefits and that treatment was being 
provided.  Therefore, it is clear that such benefits were in 
fact granted after the Board's remand, despite the actual 
letter informing the Veteran not being of record.  Rather 
than further delay a decision in this longstanding appeal, 
only to obtain a piece of evidence the content of which is 
known given the evidence of Class III treatment, the Board 
finds that the May 2005 remand order was substantially 
complied with, and that all pertinent records have been 
associated with the file. 

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in May 2003.  For claims filed on or after October 
1, 1997, compensation under this section shall be awarded for 
a qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  

Referable to causation, the evidence must show that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  In other words, merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  A determination of the additional disability 
includes consideration of pathology prior to, during, and 
after VA treatment.  

The incident in question is documented in the outpatient 
clinical records, which show that on June 14, 2002, the 
Veteran was seen at the Hampton VA Medical Center as a walk-
in client.  He presented with a broken molar, which he 
described as having an "exposed nerve."  The chief of 
service at that time noted that the Veteran was not eligible 
for clinical treatment at the dental clinic.  He was told at 
that time that he could be seen on a one-time basis only if 
his service-connected diabetes mellitus was found to be 
uncontrolled due to dental disease or an abscessed tooth.  
The care provider agreed to perform the evaluation to 
determine that issue, and to treat him emergently only.  

A dental clinic consultation sheet, dated the same date, 
requested an opinion on whether there was a relationship 
between the Veteran's high glucose level (279) and his 
current dental problem.  Upon examining the Veteran, the 
dentist indicated that the Veteran had fractured part of his 
tooth.  The dentist noted that there was no sign of abscess 
and that the Veteran was advised that he only needed a 
restoration.  The increase in his blood sugar, the dentist 
concluded, was of non-dental origin.  The Veteran testified 
in his hearing before the undersigned that he then sought 
treatment from a private dentist, who put a temporary cap on 
his tooth, which still remains.  

Treatment records a year later, in July 2003, show that the 
Veteran reported to emergent care with a different toothache, 
which was ultimately diagnosed as an alveolar inflammation 
with infection.  He was given pain medication and 
subsequently was examined by his primary care physician.  
Subsequent treatment records dated in 2006 show Class III 
dental treatment, to include a partial root canal and other 
preventative maintenance care.  The molar is not the subject 
of further treatment.

On this evidence, there is no basis to grant compensation 
under 38 U.S.C.A. § 1151.  First, the Veteran does not allege 
that the examination he was provided caused him additional 
disability.  Instead, he seeks compensation for pain and 
suffering as a result of not being treated by VA at that 
time, and having to go to a private provider and pay for the 
treatment out of pocket.  Section 1151 benefits, however, 
apply to additional disability incurred as a result of actual 
examination or treatment in a facility by VA staff.  Thus, 
section 1151 is not the appropriate avenue to seek that 
compensation.   

If, for the sake of discussion, the lack of treatment was 
considered eligible for section 1151 benefits, there is still 
the issue of additional disability.  In this case, the 
Veteran arrived at VA with a fractured tooth, and there is no 
evidence that indicates that he left in anything but the same 
condition.  He then got treatment from a private dentist for 
the fractured tooth, in the form of the cap, which he 
testified was still in place as of the date of 2007 hearing.  
Other dental treatment records in the file do not document 
additional disability as a result of the examination that was 
conducted on the initial fractured tooth or of the tooth 
itself.  Rather, they document acute dental maladies 
involving other teeth.  In short, the Board finds that there 
is no additional disability that qualifies for section 1151 
benefits in this case.  The appeal must be denied.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
peripheral neuropathy of both lower extremities.  In an 
August 2006 rating decision, the AOJ established service 
connection for each side with an effective date of August 24, 
2005, based on the date of the VA examination that diagnosed 
the disability and related it to his service-connected 
diabetes mellitus.  In written and oral statements of record, 
he has alleged that he had the symptoms long before 2005, and 
therefore an earlier effective date is warranted.  As the 
facts and analysis are the same for each lower extremity, the 
discussion is combined below.

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  An informal claim is "[a]ny communication 
or action indicating an intent to apply for one or more 
benefits."  It must "identify the benefit sought."  38 
C.F.R. 
§ 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, 
formal and informal, for benefits and is required to identify 
and act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a Veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Id. at 200.

A careful review of the record in this case reveals that in 
December 2000, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, requesting an increase in 
compensation benefits for his service-connected diabetes 
mellitus.  At that time, that claim was already in appellate 
status, based on an October 1998 claim.  However, during the 
course of that appeal, the Veteran submitted an additional 
Statement in Support of Claim alleging a worsening of his 
condition and specifically stating that he was experiencing 
tingling and numbness in his feet.  This statement was 
received on July 11, 2002.  

In February 2003, the RO issued a rating decision that 
denied, among other issues, entitlement to service connection 
for "diabetic neuropathy (claimed as tingling in the 
feet)."  The Veteran perfected an appeal of the denial, and 
the RO continued evidentiary development, to include a VA 
examination on August 24, 2005.  Upon review of the records 
and the exam, the physician rendered a diagnosis of 
peripheral neuropathy of the lower extremities and 
characterized it as a complication of the Veteran's diabetes 
mellitus.  As a result, in an August 2006 rating decision, 
the RO granted service connection on a secondary basis, and 
assigned the date of the VA examination as being the earliest 
objective evidence of the presence of diabetic peripheral 
neuropathy.

In reviewing the extensive evidence prior to the July 2002 
statement regarding tingling and numbness, the Board has 
found no indication from the Veteran or his representative 
that he intended to apply for secondary service connection 
benefits on the basis of peripheral neuropathy.  VA progress 
notes in January 1999 note that the Veteran reported tingling 
in his feet.  However, the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a condition, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

In the context of the Veteran's October 1998 claim for an 
increase in his diabetes mellitus rating, he indicated other 
conditions he believed to be involved.  Peripheral neuropathy 
was not one of them.  Likewise, in his August 1999 
substantive appeal of that denial, he further listed 
additional secondary conditions, without mention of tingling 
or numbness.  In his December 2000 claim for an increase for 
diabetes mellitus, he again noted several associated 
symptoms, but nothing resembling peripheral neuropathy was 
indicated.  Similarly, in a January 2002 statement, the 
secondary conditions that the Veteran listed failed to 
include tingling, numbness, or peripheral neuropathy.  The 
July 2002 statement is the Veteran's first mention to the RO 
that he believed he had foot tingling secondary to his 
diabetes mellitus.  Subsequent medical evidence in May 2003 
demonstrated that the Veteran had abnormal sensation in his 
feet.  The August 2005 diabetes mellitus examination 
confirmed the diagnosis of diabetic peripheral neuropathy.   

On this evidence, the Board finds that the RO erred in 
assigning an August 2005 effective date for the grant of 
service connection for peripheral neuropathy of the right and 
left lower extremities.  The Veteran's statement in July 2002 
expressed that he had additional disability due to his 
service-connected diabetes mellitus for which he was seeking 
compensation.  This was the first indication of his intent to 
apply for a benefit involving the tingling of his feet.  
Though the medical evidence did not demonstrate abnormal 
sensation in his feet until May 2003, the Veteran is 
competent to describe his symptoms as they occur and he 
clearly stated that he was experiencing tingling in the July 
2002 statement.  It is true, also, that the actual diagnosis 
of diabetic peripheral neuropathy was not noted until August 
2005.  However, the Veteran should not be penalized for the 
delay in affording him an examination to confirm his stated 
symptoms.  He continuously sought a disability rating for his 
tingling and numbness from July 2002 until it was granted in 
August 2006.  Therefore, the appropriate effective date is 
July 11, 2002.  

It is noted that in January 1999, the Veteran reported 
tingling in his feet in the context of medical treatment for 
his service-connected diabetes mellitus at a VA facility.  
The Board recognizes that 38 C.F.R. § 3.157 allows for a VA 
examination report to serve as an informal claim for an 
increase, when such a report relates to an examination or 
treatment of a disability for which service connection has 
previously been established.  The argument might be made that 
peripheral neuropathy is a symptom of the Veteran's diabetes 
mellitus, and because the Board finds that the instant appeal 
arises from his July 2002 statement that his diabetes 
mellitus had increased in severity, that ultimately the grant 
of service connection for peripheral neuropathy was actually 
the result of an increased rating claim for diabetes 
mellitus.  

Although the instant appeal arises from a statement in which 
the Veteran raised the issue of tingling feet in conjunction 
with his increase rating claim for diabetes mellitus, the RO 
appropriately treated that claim as a one for secondary 
service connection for peripheral neuropathy.  The rating 
schedule, and particularly those portions applicable to 
diabetes mellitus, distinguishes complications from symptoms 
as separately ratable disabilities, as opposed to being part 
and parcel of the underlying disease.  See 38 C.F.R. § 4.119, 
DC 7913, Note (1).  Accordingly, although the Veteran couched 
his contentions in terms of an increased rating claim for 
diabetes mellitus, the true nature of his claim was one for 
secondary service connection for peripheral neuropathy.  As 
such, the provisions of 38 C.F.R. § 3.157 are not applicable 
to this claim, and the January 1999 treatment record cannot 
serve as an informal claim.  The date of July 11, 2002 is the 
earliest effective date warranted for the grant of service 
connection for peripheral neuropathy of the lower 
extremities. 

Disability Evaluations

The Veteran seeks higher disability evaluations for his 
service-connected diabetes mellitus, bilateral peripheral 
neuropathy of the lower extremities, and erectile 
dysfunction.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of 
atypical instances, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

In appeals such as the peripheral neuropathy and erectile 
dysfunction claims, which concern the assignment of the 
initial disability rating, the level of disability from the 
grant of service connection forward will be examined.  Higher 
evaluations for separate periods are available based on the 
facts found during the appeal period to account for any 
fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 
119 (1999).   Similarly, such staged ratings are also 
available in appeals concerning disabilities for which 
increases are sought, such as the Veteran's diabetes mellitus 
claim.  Given unintended delays during the appellate process, 
VA's determination of the current level of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is also appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
the Veteran has three separate disability evaluation claims, 
each will be discussed in turn below.

Diabetes Mellitus 

Service connection has been in effect for diabetes mellitus 
since July 1975.  Since December 1998, the disability 
evaluation assigned has been 20 percent, which was upheld in 
a October 2003 Board decision.  The Veteran's claim for an 
increased rating currently before the Board was received in 
June 2005.  The March 2006 rating decision on appeal 
continued the 20 percent rating.

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, the next higher 
evaluation of 40 percent is assigned when the disorder 
requires insulin, a restricted diet, and the regulation of 
activities.  "Regulation of activities" means that the 
medical evidence must show that it is medically necessary for 
the Veteran to avoid strenuous occupational and recreational 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and the regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

Note (1) to DC 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
DC 7913).  The Board notes that service connection has 
already been established for the Veteran's currently 
diagnosed diabetic peripheral neuropathy, as well as for 
urinary frequency, hypertension, and erectile dysfunction, 
all of which having been found to be medically related to his 
service-connected diabetes mellitus.  Therefore, as separate 
ratings are already in effect for those complications, they 
will not further be discussed in this context, so as to avoid 
pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same 
manifestations under various diagnoses is to be avoided).  
Regarding the Veteran's statements concerning diabetic 
retinopathy, the Board further notes that service connection 
for this disorder was specifically denied in an October 2003 
Board decision.  Subsequent evidence continues to support 
that decision.  See e.g., September and December 2006 
ophthalmologist reports declining to diagnosis the disorder.  
Therefore, it will not be further considered. 

The evidence of record includes multiple lay statements by 
the Veteran regarding his symptoms, VA examinations in August 
2005 and December 2006, and inpatient and outpatient clinical 
records from VA spanning the appellate period.  Based on a 
review of all of the evidence, the Board finds that a 40 
percent rating, and no higher, is warranted for the entire 
appellate period. 

Outpatient clinical records reveal that the in July 2004, the 
Veteran's insulin dosage was increased from once daily to 
twice daily.  He was noted to be on a restricted diabetic 
diet.  A follow up appointment one month later in August 
confirmed the insulin dosage.  While the Veteran was seen for 
various other diagnoses thereafter, he appears to have been 
next evaluated for his diabetes in June 2005.  His insulin 
dosage of twice daily was noted to be sufficient.  

The Veteran underwent a VA examination in August 2005, at 
which time he reported having been hospitalized due to 
ketoacidosis and hypoglycemia in the prior year.  He also 
reported visiting his diabetic care provider roughly 14 times 
per year.  It was confirmed that he took insulin twice a day, 
as well as a hypoglycemic agent twice a day.  The physician 
concluded that the Veteran had diabetes mellitus, which was 
poorly controlled, and noted that he was restricted from 
strenuous activity and also from driving, due to 
hyperglycemic events that cause blurriness of his eyes. 

A September 2005 progress note indicated non-compliance with 
medication, and ordered an increase in the insulin dosage.  
While the Veteran was treated for other disorders, the next 
diabetic check noted is in September 2006, at which time an 
ophthalmologist ruled out diabetic retinopathy.  The Veteran 
was hospitalized for a non-related disorder at that time.  
Lab results from his admission were reviewed, and in 
conjunction with his discharge, a diabetic diet was again 
recommended.

During the course of the Veteran's December 2006 VA 
examination, he reported that his activities had been 
restricted, and that he refrained from strenuous activity due 
to fatigue.  He also reported having hypoglycemic episodes 
twice a month, though without requiring hospitalization.  He 
estimated that he saw his diabetic care provider every two 
months.  The examiner opined that the Veteran's diabetes 
impacted his activities of daily living and his occupational 
functioning.  Without explanation, an addendum to that 
examination was made in March 2007, in which the physician 
stated that the Veteran was able to perform all the 
activities of daily living.  

Giving the Veteran the benefit of the doubt, the Board finds 
that this evidence supports a 40 percent rating for the 
length of the appellate period.  The difference between the 
criteria for the 20 percent currently assigned and the next 
higher 40 percent evaluation is that the evidence must 
demonstrate that the Veteran's activities have been 
regulated.  On this record, there is conflicting evidence as 
to whether a medical professional has so restricted the 
Veteran.  The August 2005 VA examiner noted that the 
Veteran's activities were regulated, and initially the 
December 2006 VA examiner agreed.  It is the March 2007 
examiner who contradicted these earlier findings.  There are 
also gaps in medical care that may have included such 
restrictions, had the Veteran been present for treatment.  He 
testified before the undersigned that these gaps are due to 
the fact that he has trouble leaving his house due to 
psychiatric symptoms that prevent him from traveling.  To 
remedy this, he has arranged with his doctor to obtain 
authorization for insulin refills over the phone.  

The Veteran is competent to attest to his own experiences, 
and he has reported credibly in each of his VA examinations 
that he is restricted in what he can do, and particularly 
that he gets fatigued easily upon activity.  There is some 
medical evidence to support these contentions.  Giving the 
Veteran the benefit of the doubt, the Board finds that the 
evidence supports that his activities are restricted as 
required by the 40 percent rating criteria. 
 
The requisites for the higher ratings have not been met.  The 
60 percent rating requires hospitalizations for ketoacidosis 
or hypoglycemia.  In the Veteran's case, although the record 
reflects that he was hospitalized for hyperglycemia in 2001 
(before the pertinent appellate period), he has not been 
hospitalized due to his diabetes mellitus since that time.  
Contrary to the Veteran's assertions in his August 2005 VA 
examination that he was hospitalized in the past for 
diabetes, all in-patient records from 2001 forward reflect 
other disorders as the cause for admission.  The Veteran 
confirmed this as well in the course of his December 2006 VA 
examination, in which the Veteran stated that he had never 
been hospitalized for hypoglycemia.  Additionally, the record 
does not show that the Veteran sees his diabetic care 
provider twice monthly.  In fact, despite the gaps in 
treatment mentioned above, the Veteran himself has reported 
that he sees his doctor between once per month (August 2005 
VA examination) and every two months (December 2006 VA 
examination).  The records do not include any recommendations 
by physicians that he be seen more frequently. 

Although the Veteran does have one symptom referenced in the 
criteria for the 100 percent rating, that of more than one 
daily injection of insulin, the remaining criteria are not 
present.  The record reflects no hospitalizations in recent 
years due to his diabetes, and far less than weekly visits to 
his diabetic care provider.  This disability picture does not 
more nearly approximate that contemplated by the maximum 
rating.  Rather, the Board finds that the Veteran's 
disability is most appropriately rated as 40 percent 
disabling, especially in light of his separately compensated 
complications.  

In deciding this appeal, the Board has considered whether the 
Veteran is entitled to higher evaluations for separate 
periods based on the facts found during the appeal period.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
disability has remained relatively stable at this increased 
level, however, staged ratings are not appropriate.  

The evidence of record does not raise the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for 
a particular disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional or unusual disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

Here, the rating criteria found in DC 7913 reasonably 
describe the Veteran's disability level and symptomatology.  
They account for his medication regimen, as well as his 
limitations in diet and activities.  Furthermore, the 
competent evidence does not demonstrate that his diabetes 
mellitus causes marked interference with the Veteran's 
activities of daily living, over and above what it is 
contemplated by the schedule.  Occupationally, he is retired.  
His disability has not required frequent hospitalizations, 
nor has it otherwise produced impairment unrecognized by the 
schedule.  

On the whole, the evidence does not support the proposition 
that the Veteran's service-connected diabetes mellitus 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Rather, his disability picture is 
contemplated by the rating schedule, and the schedular 
evaluation (at the increased, 40 percent level) is adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral 
for extraschedular consideration is not warranted.



Peripheral Neuropathy

An August 2006 rating decision established service connection 
for bilateral peripheral neuropathy and assigned separate 10 
percent ratings for the right and left lower extremities 
respectively, under 38 C.F.R. § 4.124a, DC 8599-8521.  
Because the evidence with respect to both extremities has 
been uniform in nature, the disabilities will be discussed 
together.  This is done for ease of discussion and is not 
intended to combine the disabilities into one disability with 
one rating.

In the instant decision, the Board has found that an 
effective date of July 11, 2002 is warranted.  Because the 
Veteran appealed his initial ratings, the appropriate 
appellate period for consideration begins at that date.  It 
is not error for the Board to consider these ratings in the 
first instance, as the Veteran has continually expressed his 
disagreement with all aspects of his claims for peripheral 
neuropathy, including the effective date and the initial 
ratings.  By perfecting his appeal of these issues, he has 
asked the Board to determine the appropriate result.

Peripheral neuropathy is not specifically listed in the 
rating schedule.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  According to the 
policy in the schedule, when a disability is not specifically 
listed, the Diagnostic Code will be "built up," meaning 
that the first 2 digits will be selected from that part of 
the schedule most closely identifying the part of the body 
involved, and the last 2 digits will be "99."  38 C.F.R. § 
4.27.  For example, Diagnostic Code 8599 is used to identify 
unlisted diseases of the peripheral nerves.

The most closely analogous diagnostic code is DC 8521, which 
provides ratings for complete and incomplete paralysis of the 
external popliteal nerve.  Complete paralysis of the external 
popliteal nerve is manifested by the following symptoms, and 
is rated at the maximum, 40 percent level: foot drop and 
slight droop of first phalanges of all toes; cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.

Incomplete paralysis is broken up into the three levels of 
mild, moderate, and severe.  Mild incomplete paralysis is 
rated as 10 percent disabling; moderate incomplete paralysis 
is rated 20 percent disabling; and severe incomplete 
paralysis is rated 30 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  Id.

The rating schedule does not define the terms "mild," 
"moderate," or  "severe" as used in this diagnostic code.  
Instead, adjudicators must evaluate all of the evidence and 
render a decision that is "equitable and just."  38 C.F.R. 
§ 4.6.

Lay statements from the Veteran and his wife confirm that 
between July 2002 and December 2002, he was experiencing 
numbness and tingling in his feet.  Outpatient clinical 
records from July 2002 to April 2003, however, are negative 
for similar complaints and confirm grossly normal 
neurological examinations of the Veteran's lower extremities.  
See e.g., VA progress notes dated in July 2002, November 
2002, and April 2003.  In May 2003, the Veteran reported 
numbness and tingling to his physician.  Objective testing 
showed impaired sensation to light touch.  Pedal pulses were 
normal at that time.  A diagnosis of peripheral neuropathy 
was rendered.  A diabetic foot examination conducted in 
December 2004 revealed both normal sensation and normal 
pulses in the lower extremities.  

The Veteran underwent a VA diabetes mellitus examination in 
August 2005, at which time he presented with complaints of 
burning and numbness in his feet.  Neurological examination 
demonstrated abnormal sensory function in the lower 
extremities, with decreased pin prick sensation from the 
ankle down on the left and the midtarsal on the right.  
Reflexes in the ankle were considered 1+, or low normal.  
There were no ulcers or other deformity.  The Veteran had no 
limitation of motion of the feet.  The diagnosis of 
peripheral neuropathy was confirmed and noted to manifest as 
neuralgia.  

A September 2005 progress note shows that the Veteran had 
abnormal sensation in his feet, in that it was decreased to 
touch.  However, pulses were noted to be normal.  A wholly 
normal neurological examination is of record in March 2006, 
with no decreased sensation and normal pulses.  In July of 
that year, however, sensation was again noted to be impaired.  
Pulses in the lower extremities continued to be normal.  A 
November 2006 diabetic foot exam demonstrated normal 
sensation and pulses.

The Veteran's December 2006 VA examination for his service-
connected diabetes mellitus also covered peripheral 
neuropathy.  Examination of his feet revealed impaired 
sensation to both touch and pin prick.  He had normal pedal 
pulses, without ulcers or other deformity.  A separate 
neurologic examination at that time  revealed decreased pin 
prick and touch sensation, with dysesthesia distally in the 
feet.  Testing also revealed an absent ankle jerk reflex 
bilaterally.  The diagnosis was mini-sensory neuropathy in 
both lower extremities, with mild weakness in toe extension.

Clinical records dated in March 2007 note the first time that 
the Veteran's lower extremity pulses were abnormal, 
indicative of a possible circulatory problem.  Specifically, 
his diabetic foot exam at that time showed that his pedal 
pulses were absent, as was his sensation on the bottom of his 
feet.  Although he had full range of motion of the feet, and 
normal femoral and posterior tibial pulses, there were signs 
of possible muscle wasting of the calves.  

During his testimony before the undersigned, the Veteran 
described his symptoms as occurring primarily when he wakes 
up, and that he is unable to feel his legs.  He testified 
that it would take a while to get his circulation going after 
getting out of bed.  He also indicated that it was very 
painful for him to walk, because it feels like he has hot 
coals under his feet all the time. 

Based on the totality of the evidence, the Board finds that 
the Veteran's peripheral neuropathy entails incomplete, as 
opposed to complete, paralysis of the affected nerve.  
Specifically, at no point has the evidence confirmed the 
presence of foot drop, or an inability to lift the foot.  The 
record is also devoid of a droop of first phalanges of all 
toes.  Though he had some weakness in extension of the toes 
in 2006, he has maintained full range of motion of his feet; 
therefore, there is no showing of a total lack of 
dorsiflexion or extension.  The records do not note an 
abduction or adduction abnormality, nor does the file contain 
evidence of anesthesia that covers the entire dorsum, or top, 
of foot and toes.  These symptoms of complete paralysis 
represent the disability picture contemplated by the maximum, 
40 percent, rating.  As the Veteran has not exhibited these 
symptoms, that rating is not appropriate.  Rather, the 
ratings that contemplate incomplete paralysis are for 
application.  

Referable to the level of the Veteran's incomplete paralysis, 
the Board finds that staged ratings are appropriate in this 
case.  In particular, from the grant of service connection 
until December 2006, the Veteran's peripheral neuropathy was 
wholly sensory in nature.  That is, his sole symptoms 
involved the burning and tingling sensations that he felt in 
his feet.  His lower extremities were otherwise objectively 
normal.  His pedal pulses and reflexes were present and full, 
indicating a lack of circulation problems.  There were no 
ulcers or other deformities noted.  As noted above, he 
maintained full range of motion and use of his feet.  Such 
sensory symptoms warrant no more than the currently assigned 
10 percent rating for each lower extremity, which 
contemplates mild neuropathy.  

As of December 2006, however, the objective evidence shows 
that the Veteran's symptoms went beyond being wholly sensory.  
In particular, his ankle jerk reflexes were absent 
bilaterally.  His range of motion was affected, in that his 
ability to flex his toes was weakened.  Possible signs of 
atrophy were also noted.  Three months later, in March 2007, 
his pedal pulses were absent.  His December 2007 testimony 
also described more intense sensory symptoms.  In short, his 
disability picture increased in severity as of that December 
2006 examination, and now more nearly approximates the severe 
level of disability contemplated by the 30 percent rating 
criteria.  Accordingly, an increased rating of 30 percent for 
each lower extremity is warranted based on the facts found in 
the December 8, 2006 VA neurological examination.  The 
evidence prior to that time, however, does not warrant an 
initial rating in excess of 10 percent bilaterally.  Based on 
precedent set in Fenderson v. West, supra, staged ratings 
have been assigned.

The Board has also considered whether referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
appropriate, and expressly finds that it is not, as the 
evidence does not present such an exceptional or unusual 
disability picture that the available schedular evaluations 
for his service-connected disability are inadequate.  In 
particular, the rating criteria found in DC 8521 reasonably 
describe the Veteran's disability level and symptomatology.  
They account for the Veteran's sensory symptoms, as well as 
his more objective neurologic symptoms.  Furthermore, the 
competent evidence does not demonstrate that the neuropathy 
causes marked interference with the Veteran's activities of 
daily living or employment.  While his walking is more 
labored and requires a cane, this is contemplated by the 
"severe" rating his disability has been assigned.  His 
disability has not required frequent hospitalizations, nor 
has it otherwise produced impairment unrecognized by the 
schedule.  As his disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations are 
adequate.  See Thun v. Peake, supra.

Erectile Dysfunction

Service connection was established for erectile dysfunction 
as secondary to the Veteran's service-connected diabetes 
mellitus by rating decision in February 2003, effective in 
October 1998.  A noncompensable rating was assigned under 
38 C.F.R. § 4.115b, DC 7599-7522.   The Veteran has appealed 
this initial rating.

Erectile dysfunction is not specifically listed in the rating 
schedule.  The most closely aligned criteria for the 
disability is found in DC 7522, which provides that deformity 
of the penis with loss of erectile power is rated 20 percent 
disabling, and the adjudicator is to review for entitlement 
to special monthly compensation under 38 C.F.R. § 3.350.  38 
C.F.R. § 4.115b.  In every instance where the schedule does 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  In 
this case, that means that for the compensable rating to be 
assigned, the medical evidence must confirm deformity of the 
penis.

The Veteran most recently underwent a VA genitourinary 
examination in January 2007.  His condition was treated with 
medication, to some benefit.  His penis was noted to have no 
lesions, and was otherwise found to be normal.  This is not 
contradicted by the evidence of record, which fails to show 
any penis deformity.  The Veteran does not contradict this 
evidence; he does argue that he used to have deformity, while 
he was in service in 1975.  However, there is no showing of 
deformity during the time in which service connection has 
been in effect for this disability.  Therefore, although 
service connection is established, his disability does not 
meet the minimum requirements for a compensable rating.  As 
the evidence has remained static during the appeal, there is 
no cause for staged ratings.  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
has been considered; however, the Board finds that referral 
is not appropriate.  The evidence does not show that the 
Veteran's erectile dysfunction causes any impairment in his 
earning capacity, or that it requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the schedule.  Thus, the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation (albeit noncompensable) is 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.  A higher initial rating is 
not warranted.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is denied. 

Entitlement to service connection for a cardiovascular 
disease, other than hypertension, is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for non-treatment of a fractured tooth at the Hampton VA 
Medical Center on June 14, 2002 is denied.

An effective date of July 11, 2002 for the grant of service 
connection for peripheral neuropathy of the lower extremities 
is granted.

A rating of 40 percent for diabetes mellitus is granted, 
subject to regulations applicable to the payment of monetary 
benefits.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity, prior to December 8, 
2006, is denied. 

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, prior to December 8, 
2006, is denied. 

A rating of 30 percent for peripheral neuropathy of the right 
lower extremity, since December 8, 2006, is granted, subject 
to regulations applicable to the payment of monetary 
benefits.

A rating of 30 percent for peripheral neuropathy of the left 
lower extremity, since December 8, 2006, is granted, subject 
to regulations applicable to the payment of monetary 
benefits.

An initial compensable rating for erectile dysfunction is 
denied.


REMAND

The Veteran seeks service connection for a psychiatric 
disorder, which he contends is secondary to his service-
connected diabetes mellitus.  Specifically, he alleges that 
his quality of life has decreased due to the disease, which 
in turn has caused depression.  The Veteran's family members 
also testified in support of this claim at the December 2007 
hearing.  The Veteran has a long history of treatment for 
various psychiatric disorders, to include depression, 
anxiety, schizoaffective disorder with psychosis, and mood 
disorder.  The record includes an outpatient clinical record 
dated in April 2003, in which the examining physician stated 
that it was a possibility that the Veteran's mood disorder 
was affected by his diabetes mellitus.   

VA is required to seek a medical opinion if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c)(4).  Such an indication will be found 
when there is "medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Here, the Veteran has several current psychiatric diagnoses, 
one of which has been cited as possibly due to his service-
connected disability.  VA has not afforded the Veteran an 
examination, nor obtained a medical opinion with respect to 
his secondary service connection claim.  Because the 
requirements of section 3.159 have been met, this development 
is required prior to appellate review.  

The Veteran also seeks a total disability rating based on 
individual unemployability.  In March 2007, a VA physician 
indicated in a one sentence opinion that the Veteran's 
occupational functioning was hindered by his psychiatric 
condition.  Because service connection for that disorder is 
remanded herein, the outcome of the Veteran's claim for a 
TDIU may be positively affected by the outcome of his 
psychiatric claim.  Therefore, it too is remanded for 
readjudication after further development has been conducted. 

To the extent that there may be recent VA treatment records 
regarding the Veteran's psychiatric disorder and his other 
service-connected disabilities, VA should ensure that the 
record has the most up to date records available for 
consideration of his psychiatric claim and TDIU claim. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient 
clinical records for this Veteran from 
September 2007 forward, particularly those 
that reflect treatment for a psychiatric 
disorder and for a service-connected 
disability including diabetes mellitus, 
peripheral neuropathy, erectile dysfunction, 
urinary frequency, and hypertension.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability diagnosed.  The claims file must 
be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  Based on the review of the file and 
the psychiatric examination, the examiner is 
asked to render an opinion as to the 
appropriate diagnosis or diagnoses for this 
Veteran.  Further, the examiner is asked to 
opine whether it is at least as likely as 
not that any currently diagnosed mental 
disability is medically related to his 
service-connected disabilities of:  diabetes 
mellitus; peripheral neuropathy; erectile 
dysfunction; urinary frequency; and 
hypertension.  This includes the question of 
whether any psychiatric disability has 
increased in severity due to his service-
connected disabilities (and the treatment 
thereof).  

The examiner is reminded that the term "as 
likely as not" does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find in 
favor of the proposition as it is to find 
against it.  The whole file must be 
reviewed; however, attention is invited to 
the April 2003 outpatient clinical record 
indicating a possible relationship between a 
mood disorder and his diabetes mellitus; the 
February 2004 outpatient clinical record 
indicating a preoccupation with his health; 
and the psychiatric hospitalizations in 
September and November 2006. 

3.  Thereafter, readjudicate the issues on 
appeal, to include adjudication of all 
psychiatric disorders raised by the record.  
See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


